DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 16 and 24 are objected to because of the following informalities: 
Claim 16, line 2: “depth a” appears instead of “depth, a” 
Claim 16, line 3: “corrosion, break” appears instead of “corrosion, a break”  
Claim 24, line 2: “is electrical” appears instead of “is in electrical”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0282504) in view of von Herzen et al. (US 2016/0266086). 
As to claim 1, Wilson teaches a method for evaluating well casing integrity using electromagnetic measurements (Abstract; paragraphs [0003], [0022], [0023]), the method comprising: 
producing a current flow in a well casing using an electromagnetic source, wherein the well casing is located in a borehole (FIGS. 1,4, paragraph [0044], casing inspection tool 100 comprises inductive instrumentation to induce eddy currents within casing 112 by an electromagnetic induction device of micro strip antennae 407; further, the induction device can be inductive comprising coils. The EM probe instrumentation 702 can further comprise a signal generator (e.g., a voltage controlled oscillator) to generate a current waveform (e.g., time-harmonic or pulse) for exciting the transmitter (paragraph [0054]). Casing 112 is located within a wellbore [as seen in FIG.1, well 107 comprises wellbore 121 which includes a borehole enclosed in tubular steel casing 112], paragraph [0021]); 
measuring at least one component of an electromagnetic field emanating from the well casing based on sensor data received from at least one sensor (paragraph [0023], “the casing inspection tool 100 can include a variety of sensors, including (as will be described in greater detail below) an electromagnetic (EM) sensor system for inspecting structural integrity of the casing 112. In this example embodiment, the EM sensor system comprises a plurality of rolling probe assemblies in the example form of roller assemblies 156 configured for rolling contact engagement with a radially inner surface of the casing 112 to measure one or more properties of the casing 112 indicative of its structural integrity”; paragraph [0044], electromagnetic field components are measured using the EM sensors); 
determining at least one electromagnetic property of the well casing based on the at least one component of the electromagnetic field (paragraphs [0044], [0053], [0060], electromagnetic properties of the well casing determined from the electromagnetic fields such as permeability or conductivity); and 
determining an integrity of the well casing based on the at least one electromagnetic property of the well casing (paragraphs [0023], [0044], [0053], [0060], the integrity of the well casing 112 can be determined based on the measured electromagnetic properties of the well-casing). 
However, Wilson does not teach that the at least one sensor is located external to the borehole and either on the surface of the earth or beneath the surface of the earth at a depth of less than 5 meters.  Von Herzen is in the field of well casing integrity using electromagnetic measurements (the structure integrity of a casing of a wellbore can be determined, Abstract, paragraph [0108], using electromagnetic sensor measurements, such as radio waves, paragraphs [0133], [0137]) and teaches at least one sensor being located external to the borehole (FIG.1, remote sensors 102 are placed outside cement steel casing and wireless hubs 104 are also placed outside of the casing (paragraphs [0099], [0121], [0131]). Hubs 104 are data collection components that uses radio frequency communication to collect sensor data from sensors surrounding the wellbore [and borehole] steel casing, paragraphs [0115], [0130], [0131]), and also  teaches the at least one sensor is located on the surface of the earth, beneath the surface of the earth at a depth of less than 5 meters or more than 100 meters from a wellhead of the well casing (in embodiments, the data interrogation tool comprises an RF energy source incorporated into its internal circuitry and the data sensors are passively energized using an RF antenna, which picks up energy from the RF energy source. In an embodiment, the data interrogation tool is integrated with an RF transceiver. In embodiments, the sensors are empowered and interrogated by the RF transceiver from a distance, for example a distance of greater than 10 m, or alternatively from the surface or from an adjacent offset well. In an embodiment, the data interrogation tool traverses within a casing in the well and reads sensors located in a wellbore servicing fluid or composition, for example a sealant (e.g., cement) sheath surrounding the casing, located in the annular space between the casing and the wellbore wall. In embodiments, the interrogator senses the sensors when in close proximity with the sensors, typically via traversing a removable downhole component along a length of the well bore comprising the sensors. In an embodiment, close proximity comprises a radial distance from a point within the casing to a planar point within an annular space between the casing and the wellbore. In embodiments, close proximity comprises a distance of 0.1 m to 1 m. Alternatively, close proximity comprises a distance of 1 m to 5 m. Alternatively, close proximity comprises a distance of from 5 m to 10 m. In embodiments, the transceiver interrogates the sensor with RF energy at 125 kHz and close proximity comprises 0.1 m to 5 m, paragraph [0137]), and therefore suggests that the at least one sensor is located external to the borehole and either on the surface of the earth or beneath the surface of the earth at a depth of less than 5 meters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for evaluating well casing integrity using electromagnetic measurements, the method comprising: producing a current flow in a well casing using an electromagnetic source, wherein the well casing is located in a borehole; measuring at least one component of an electromagnetic field emanating from the well casing based on sensor data received from at least one sensor; determining at least one electromagnetic property of the well casing based on the at least one component of the electromagnetic field; and determining an integrity of the well casing based on the at least one electromagnetic property of the well casing as taught by Wilson, in combination with the at least one sensor being located external to the borehole and either on the surface of the earth or beneath the surface of the earth at a depth of less than 5 meters as suggested by von Herzen, since such combination allows constant structural integrity monitoring through external wireless sensors (von Herzen paragraphs [0003], [0079], [0115]) and provides sufficient distance for sensor communication and data sensing (von Herzen paragraph [0137]). 
As to claim 2, Wilson as modified by von Herzen teaches the method of claim 1 as just discussed.  However, Wilson does not teach that the at least one electromagnetic property of the well casing is determined without being based on data from a sensor located in the borehole. Von Herzen teaches remote sensors 102 being placed outside cement steel casing and wireless hubs 104 also placed outside of the casing (FIG. 1; paragraphs [0099], [0121], [0131]); hubs 104 are data collection components using radio frequency communication to collect sensor data from sensors surrounding the wellbore [and borehole] steel casing (paragraphs [0115], [0130], [0131]); sensed parameters include, geomechanical stress and strain, temperature, autogenous shrinkage, flowing fluids, pH, presence and concentration of particular ions (such as, for example, carbonate, chloride, sodium, and potassium ions or acidic conditions), the presence of ammonia or nitrate, carbonation, microfracturing, and moisture content of the cement, [0080], as well as electromagnetic sensors that can be used to measure orientation of the sensors, (paragraph [0126]), and therefore suggests that the at least one electromagnetic property of the well casing is determined without being based on data from a sensor located in the borehole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Wilson as modified by von Herzen, in combination with the at least one electromagnetic property of the well casing being determined without being based on data from a sensor located in the borehole as suggested by von Herzen, since such combination enables constant structural integrity monitoring through external wireless sensors (see von Herzen paragraphs [0003], [0079], [0115]). 
As to claim 3, Wilson further teaches that the at least one electromagnetic property of the well casing comprises an electrical conductivity or magnetic permeability of the well casing (paragraphs [0044], [0053], [0060], electromagnetic properties of the well casing are determined from the electromagnetic fields such as permeability or conductivity).  
As to claim 4, Wilson further teaches that determining the integrity of the well casing includes determining if the well casing is corroded, broken or otherwise parted (paragraph [0060]; for example, transfer function impedance can be inverted to derive values for casing conductivity and/or permeability (or an apparent casing conductivity and/or permeability); these casing properties or apparent casing properties can subsequently be interpreted for identifying structural features, e.g., to identify the presence of corrosion). 
As to claim 5, Wilson further teaches that determining the integrity of the well casing further includes determining a depth, a severity of a corrosion, a break or a parting (paragraph [0023]; further sensors forming part of the casing inspection tool 100 may include one or more depth sensors, in which case the system may be configured to log casing property measurements such that that are correlated to corresponding depth measurements; in this context, "depth" means an axial distance, measured along a central axis of the wellbore 121, from a wellhead at the surface, [0023]). 
As to claim 6, Wilson further teaches that determining the integrity of the well casing includes determining if the well casing requires further evaluation or remediation (paragraphs [0003], [0061], by monitoring the integrity of the casing, the operator may be able to determine if replacement or repair is needed, such as evaluation of perforation efficiency). 
As to claim 8, Wilson further teaches that the sensor data is processed to improve signal quality by arithmetic averaging, filtering, calculating a coherence across multiple applied and measured signals or based on a lock-in technique (paragraph [0053]; the telemetry processor 704 may be configured to process the received EM measurement data from the probe wheels 236 to a transfer function for each probe wheel 236; the transfer function is chosen such that it is sensitive to variations in the measured EM data caused by variations in physical properties of the steel casing 112; the physical properties of the casing 112 to which the measured EM data and the selected transfer function is sensitive in this example embodiment include variations in conductivity, permeability, and/or thickness of the casing 112, which may be caused by, for example, fractures, corrosion, pitting, gauging, or other phenomena that may compromise structural integrity of the casing 112; in some embodiments, the transfer function includes compensation, so as to obviate system calibration). 
As to claim 9, Wilson as modified by von Herzen teaches the method of claim 1 as discussed above.  However, Wilson does not teach that the sensor data is fit to a model comprising a background formation response and a well casing response, with each of the background formation and well casing response being based on empirical or theoretical data.  Von Herzen teaches that the sensor components are used to gather data, e.g., cement data, and monitor the long-term integrity of the wellbore composition, e.g., cement composition, placed in a wellbore, for example a wellbore for the recovery of natural resources such as water or hydrocarbons or an injection well for disposal or storage. In an embodiment, data/information gathered and/or derived from sensor components in a downhole wellbore composition e.g., cement composition, comprises at least a portion of the input and/or output into one or more calculators, simulations, or models used to predict, select, and/or monitor the performance of wellbore compositions e.g., sealant compositions, over the life of a well. Such models and simulators may be used to select a wellbore composition, e.g., cement composition, comprising sensor components for use in a wellbore. After placement in the wellbore, the sensor components may provide data that can be used to refine, recalibrate, or correct the models and simulators, paragraph [0113]. The compositions and methodologies of this disclosure are employed in an operating environment that generally comprises a wellbore that penetrates a subterranean formation for the purpose of recovering hydrocarbons, storing hydrocarbons, injection of carbon dioxide, storage of carbon dioxide, disposal of carbon dioxide, and the like, and the sensor components located downhole (e.g., within the wellbore and/or surrounding formation) may provide information as to a condition and/or location of the composition and/or the subterranean formation. For example, the sensor components may provide information as to a location, flow path/profile, volume, density, temperature, pressure, or a combination thereof of a hydrocarbon (e.g., natural gas stored in a salt dome) or carbon dioxide placed in a subterranean formation such that effectiveness of the placement may be monitored and evaluated, for example detecting leaks, determining remaining storage capacity in the formation, etc., paragraph [0114], and therefore suggests that the sensor data is fit to a model comprising a background formation response and a well casing response, with each of the background formation and well casing response being based on empirical or theoretical data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Wilson as modified by von Herzen, in combination with the sensor data being fit to a model comprising a background formation response and a well casing response, with each of the background formation and well casing response being based on empirical or theoretical data as suggested by von Herzen, since such combination provides formation information surrounding the well casing for further integrity evaluation (von Herzen paragraphs [0113], [0114]). 
As to claim 10, Wilson as modified by von Herzen teaches the method of claim 9 as just discussed.  Wilson further teaches a two-dimensional representation of the well casing (FIG. 8 is a schematic view of an example casing image 800 that may be generated by the imaging module 717 and displayed on a graphic display screen, such as a computer monitor, by the output module 729. The casing image 800 in this example comprises a graphic 2-D image generated based on based on partial azimuthal coverage of the casing and the example four-wheel inspection tool 100. Note that the casing image 800 does not provide information about structural properties of the full azimuthal extent of the casing 112 (the azimuthal dimension of the casing 112 being oriented horizontally in FIG. 8), but instead provides information about structural properties of the casing 112 in four laterally spaced, axially extending tracks 808 corresponding to the respective wheels 236 of inspection tool 100, paragraph [0062]).  However, Wilson does not teach that the model constitutes a one-, two-, three- or four-dimensional representation of the well casing and a background formation in which the well casing is located.  Von Herzen the model constitutes a one-, two-, three- or four-dimensional representation of the well casing and a background formation in which the well casing is located (the sensor components are used to gather data, e.g., cement data, and monitor the long-term integrity of the wellbore composition, e.g., cement composition, placed in a wellbore, for example a wellbore for the recovery of natural resources such as water or hydrocarbons or an injection well for disposal or storage. In an embodiment, data/information gathered and/or derived from sensor components in a downhole wellbore composition e.g., cement composition, comprises at least a portion of the input and/or output to one or more calculators, simulations, or models used to predict, select, and/or monitor the performance of wellbore compositions e.g., sealant compositions, over the life of a well. Such models and simulators may be used to select a wellbore composition, e.g., cement composition, comprising sensor components for use in a wellbore. After placement in the wellbore, the sensor components may provide data that can be used to refine, recalibrate, or correct the models and simulators, paragraph [0113]. The compositions and methodologies of this disclosure are employed in an operating environment that generally comprises a wellbore that penetrates a subterranean formation for the purpose of recovering hydrocarbons, storing hydrocarbons, injection of carbon dioxide, storage of carbon dioxide, disposal of carbon dioxide, and the like, and the sensor components located downhole (e.g., within the wellbore and/or surrounding formation) may provide information as to a condition and/or location of the composition and/or the subterranean formation. For example, the sensor components may provide information as to a location, flow path/profile, volume, density, temperature, pressure, or a combination thereof of a hydrocarbon (e.g., natural gas stored in a salt dome) or carbon dioxide placed in a subterranean formation such that effectiveness of the placement may be monitored and evaluated, for example detecting leaks, determining remaining storage capacity in the formation, etc., paragraph [0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 9 as taught by Wilson as modified by von Herzen, in combination with the model constituting a one-, two-, three- or four-dimensional representation of the well casing and a background formation in which the well casing is located as taught by von Herzen, since such combination enables providing formation information surrounding the well casing for further integrity evaluation (von Herzen paragraphs, [0113), [0114]]. 
As to claim 11, Wilson as modified by von Herzen teaches the method of claim 1 as discussed above.  However, Wilson does not teach that determining the integrity of the well casing includes monitoring the well casing during construction.  Von Herzen teaches that determining the integrity of the well casing includes monitoring the well casing during construction (paragraph [0079], in certain embodiments, this enables routine monitoring as well as critical monitoring during the cement curing process, critical monitoring during the drilling operation process, but also provides an archive of the history of the conditions inside the well over the construction period and over extended periods of time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Wilson as modified by von Herzen, in combination with determining the integrity of the well casing including monitoring the well casing during construction as taught by von Herzen, since such combination enables providing critical monitoring during the drilling operation process, but also providing an archive of the history of the conditions inside the well over the construction period and over extended periods of time (von Herzen, paragraph [0079]). 
As to claim 12, Wilson teaches a system for evaluating well casing integrity using electromagnetic measurements (Abstract; paragraphs [0003], [0022], [0023]), the system comprising: 
an electromagnetic source configured to produce a current flow in a well casing located in a borehole (casing inspection tool 100 comprises inductive instrumentation to induce eddy currents within casing 112 by an electromagnetic induction device of micro strip antennae 407, paragraph [0044]. Further, the induction device can be inductive comprising coils. The EM probe instrumentation 702 can further comprise a signal generator (e.g., a voltage controlled oscillator) to generate a current waveform (e.g., time-harmonic or pulse) for exciting the transmitter, paragraph [0054].  Casing 112 is located within a wellbore [as seen in FIG.1, well 107 comprises wellbore 121 which includes a borehole enclosed in tubular steel casing 112, paragraph [0021]);
at least one sensor, located near to the borehole, configured to measure at least one component of an electromagnetic field emanating from the well casing (the casing inspection tool 100 can include a variety of sensors, including (as will be described in greater detail below) an electromagnetic (EM) sensor system for inspecting structural integrity of the casing 112. In this example embodiment, the EM sensor system comprises a plurality of rolling probe assemblies in the example form of roller assemblies 156 configured for rolling contact engagement with a radially inner surface of the casing 112 to measure one or more properties of the casing 112 indicative of its structural integrity, paragraph [0023]. Electromagnetic field components are measured using the EM sensors, paragraph [0044]); and
a controller configured to: 
determine at least one electromagnetic property of the well casing based on the at least one component of the electromagnetic field (a surface logging facility 144 collects measurements from the casing inspection tool 100, and includes a computer-implemented inspection data processing system 145 for processing and storing the measurements gathered by the sensors (see, for example, FIG. 7), paragraph [0024]. Electromagnetic properties of the well casing are determined from the electromagnetic fields such as permeability or conductivity, using the inspection data processing system 145 of logging facility 144, paragraphs [0044], [0053], [0060]); and 
determine an integrity of the well casing based on the at least one electromagnetic property of the well casing (the integrity of the well casing 112 can be determined based on the measured electromagnetic properties of the well-casing, paragraphs [0023], [0044], [0053], [0060)). 
However, Wilson does not teach the at least one sensor being located external to the borehole.  Von Herzen is in the field of well casing integrity using electromagnetic measurements (the structure integrity of a casing of a wellbore can be determined, Abstract, paragraph [0108], using electromagnetic sensor measurements, such as radio waves, paragraphs [0133], (0137]) and teaches that at least one sensor is located external to the borehole (as seen in FIG.1, remote sensors 102 are placed outside cement steel casing and wireless hubs 104 are also placed outside of the casing, paragraphs [0099], [0121], [0131]. Hubs 104 are data collection components that use radio frequency communication to collect sensor data from sensors surrounding the wellbore [and borehole] steel casing, paragraphs [0115], [0130], [0131]), and therefore suggests the at least one sensor being located external to the borehole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system for evaluating well casing integrity using electromagnetic measurements, the system comprising: an electromagnetic source configured to produce a current flow in a well casing located in a borehole; at least one sensor, located near to the borehole, configured to measure at least one component of an electromagnetic field emanating from the well casing; and a controller configured to: determine at least one electromagnetic property of the well casing based on the at least one component of the electromagnetic field; and determine an integrity of the well casing based on the at least one electromagnetic property of the well casing as taught by Wilson, in combination with the at least one sensor being located external to the borehole as suggested by von Herzen, since such combination allows for constant structural integrity monitoring through external wireless sensors (von Herzen, paragraphs [0003], [0079], [0115]). 
As to claim 13, Wilson as modified by von Herzen teaches the system of claim 12 as just discussed.  However, Wilson does not teach that the controller is further configured to determine the at least one electromagnetic property of the well casing without relying on data from a sensor located in the borehole.  Von Herzen teaches remote sensors 102 being placed outside cement steel casing and wireless hubs 104 also placed outside of the casing (FIG. 1; paragraphs [0099], [0121], [0131]); hubs 104 are data collection components using radio frequency communication to collect sensor data from sensors surrounding the wellbore [and borehole] steel casing (paragraphs [0115], [0130], [0131]); sensed parameters include, geomechanical stress and strain, temperature, autogenous shrinkage, flowing fluids, pH, presence and concentration of particular ions (such as, for example, carbonate, chloride, sodium, and potassium ions or acidic conditions), the presence of ammonia or nitrate, carbonation, microfracturing, and moisture content of the cement, [0080], as well as electromagnetic sensors that can be used to measure orientation of the sensors, (paragraph [0126]), and therefore suggests that the controller is further configured to determine the at least one electromagnetic property of the well casing without relying on data from a sensor located in the borehole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 12 as taught by Wilson as modified by von Herzen, in combination with the controller being further configured to determine the at least one electromagnetic property of the well casing without relying on data from a sensor located in the borehole as suggested by von Herzen, since such combination enables constant structural integrity monitoring through external wireless sensors (see von Herzen paragraphs [0003], [0079], [0115]). 
As to claim 14, Wilson further teaches that the at least one electromagnetic property of the well casing comprises an electrical conductivity or magnetic permeability of the well casing (paragraphs [0044], [0053], [0060], electromagnetic properties of the well casing are determined from the electromagnetic fields such as permeability or conductivity).  
As to claim 15, Wilson further teaches that the controller is further configured to determine the integrity of the well casing by determining if the well casing is corroded, broken or otherwise parted (paragraph [0060]; for example, transfer function impedance can be inverted to derive values for casing conductivity and/or permeability (or an apparent casing conductivity and/or permeability); these casing properties or apparent casing properties can subsequently be interpreted for identifying structural features, e.g., to identify the presence of corrosion). 
As to claim 16, Wilson further teaches that the controller is further configured to determine the integrity of the well casing by determining a depth a severity of a corrosion, break or a parting (paragraph [0023]; further sensors forming part of the casing inspection tool 100 may include one or more depth sensors, in which case the system may be configured to log casing property measurements such that that are correlated to corresponding depth measurements; in this context, "depth" means an axial distance, measured along a central axis of the wellbore 121, from a wellhead at the surface, [0023]). 
As to claim 17, Wilson further teaches that the controller is further configured to determine the integrity of the well casing by determining if the well casing requires further evaluation or remediation (paragraphs [0003], [0061], by monitoring the integrity of the casing, the operator may be able to determine if replacement or repair is needed, such as evaluation of perforation efficiency). 
As to claim 18, Wilson further teaches that the electromagnetic source is configured so that the current flow produced in the well casing has a frequency between 0.05 Hz and 1 kHz or contains a sinusoidal, square, arbitrary or transient waveform (the antenna systems provided by the microstrip antennae 407 may be operated with an a range of frequencies, for example from hertz to terahertz frequencies, to ensure sufficient sampling and redundancy to form casing images (see, for example, FIGS. 8 and 10) based on processing of measurement data captured by the antenna systems, paragraph [0044]. The EM probe instrumentation 702 can further comprise a signal generator (e.g., a voltage controlled oscillator) to generate a current waveform (e.g., time-harmonic or pulse) for exciting the transmitter. In operation, an excitation signal can thus be transmitted by exciting the transmitters with a current waveform from the signal generator, paragraph [0054]). 
As to claim 19,Wilson further teaches that the electromagnetic source is in electrical contact with the well casing, the electromagnetic source comprises a drive point and a ground point connected to the earth, and the electromagnetic source is configured to apply an electrical signal between the drive point and the ground point to produce the current flow in the well casing, wherein the drive point is connected to the well casing at or above the surface of the earth, or the drive point is connected to the earth near the well casing (the casing inspection tool 100 is suspended from a drilling platform 102 equipped with a derrick 104 that supports a hoist 106 for raising and lowering the casing inspection tool 100. The casing inspection tool 100 in this example embodiment is a wireline tool, being suspended from the hoist 106 by a wireline 114 comprising a cable having conductors for conducting power to the casing inspection tool 100 from an aboveground logging facility 144, and for transmitting telemetry data (which may include electromagnetic measurement data) from the casing inspection tool 100 to the surface. Use of the wireline 114 enables controlled movement of the casing inspection tool 100 lengthwise along the casing 112, through the entire length of the casing 112, paragraph [0022]. As will be described in greater detail below with reference to FIGS. 4A and 4B, the measurement instrumentation may comprise a plurality of transmitters and receivers deployed at or adjacent a radially outer tread surface 254 for electromagnetic inspection of structural properties of the casing 112 by inducing and measuring eddy currents in the casing 112, paragraph [0029]. Therefore, the wireline 114 provides power to induce the signal generator to produce a current flow within the casing 112 in which the wireline is connected to a ground source, FIGS. 1, 2; paragraphs [0044], [0046], [0054]). 
As to claim 20, Wilson further teaches that the electromagnetic source is configured to induce the current flow in the well casing through an inductive coupling to the well casing (it will be appreciated that the EM probe instrumentation 702 (e.g., comprising the transmitter and receiver antennae 407 described with reference to FIG. 4) may comprise transmitters causing EM excitation measured by the co-located or adjacent sensors or receivers forming part of the EM probe instrumentation. The transmitters and sensors can be configured in different embodiments for different types of EM measurement. For example, the transmitters forming part of the EM probe instrumentation can be inductive (e.g., comprising coils), paragraph [0054]. Likewise, the sensors or receivers forming part of the EM probe instrumentation 702 can be inductive (e.g., coils configured for measuring magnetic induction), paragraph [0055]).  
As to claim 21, Wilson as modified by von Herzen teaches the system of claim 12 as discussed above.  However, Wilson does not teach that the at least one sensor is configured to measure the electric potential of the earth or to measure the magnetic field of the earth.  Von Herzen teaches that the at least one sensor is configured to measure the electric potential of the earth or to measure the magnetic field of the earth (it is possible to determine the orientation of any particular stress/strain sensor using for example the gravitational field to the earth for a Z direction or vertical direction. Also the electromagnetic field of the earth can provide some indication of orientation: north, south, east, west. With that combination, even for a randomly oriented sensor that is embedded in the cement, with the combination of accelerometer, gravity sensors and these electromagnetic sensors measuring the field of the earth for example, an orientation of the sensor can be obtained, paragraph [0126]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 12 as taught by Wilson as modified by von Herzen, in combination with the at least one sensor being configured to measure the electric potential of the earth or to measure the magnetic field of the earth as taught by von Herzen, since such combination enables determining the orientation of the measured data (von Herzen, paragraph [0126]). 
As to claim 22, Wilson as modified by von Herzen teaches the system of claim 12 as discussed above.  However, Wilson does not teach that the at least one sensor comprises a first sensor configured to measure an electric potential of the earth and that the system further comprises a second sensor configured to measure a magnetic field of the earth.  Von Herzen teaches that the at least one sensor is configured to measure the magnetic field of the earth (it is possible to determine the orientation of any particular stress/strain sensor using for example the gravitational field to the earth for a Z direction or vertical direction; also the electromagnetic field of the earth can provide some indication of orientation: north, south, east, west. With that combination, even for a randomly oriented sensor that is embedded in the cement, with the combination of accelerometer, gravity sensors and these electromagnetic sensors measuring the field of the earth for example, an orientation of the sensor can be obtained, paragraph [0126]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 12 as taught by Wilson as modified by von Herzen, in combination with the at least one sensor being configured to measure the magnetic field of the earth as taught by von Herzen, and further to include a second sensor to measure the electric potential of the earth, since such combination enables determining the orientation or other data of the measured sensor data using measured earth properties (von Herzen, paragraph [0126]), and the configuration of a second sensor for electric potential measurement of the earth requires only routine skill in the art. 
As to claim 23, Wilson as modified by von Herzen teaches the system of claim 12 as discussed above.  However, Wilson does not teach that the at least one sensor is located on the surface of the earth, beneath the surface of the earth at a depth of less than 5 meters or more than 100 meters from a wellhead of the well casing.  Von Herzen teaches that the at least one sensor is located on the surface of the earth, beneath the surface of the earth at a depth of less than 5 meters or more than 100 meters from a wellhead of the well casing (in embodiments, the data interrogation tool comprises an RF energy source incorporated into its internal circuitry and the data sensors are passively energized using an RF antenna, which picks up energy from the RF energy source. In an embodiment, the data interrogation tool is integrated with an RF transceiver. In embodiments, the sensors are empowered and interrogated by the RF transceiver from a distance, for example a distance of greater than 10 m, or alternatively from the surface or from an adjacent offset well. In an embodiment, the data interrogation tool traverses within a casing in the well and reads sensors located in a wellbore servicing fluid or composition, for example a sealant (e.g., cement) sheath surrounding the casing, located in the annular space between the casing and the wellbore wall. In embodiments, the interrogator senses the sensors when in close proximity with the sensors, typically via traversing a removable downhole component along a length of the well bore comprising the sensors. In an embodiment, close proximity comprises a radial distance from a point within the casing to a planar point within an annular space between the casing and the wellbore. In embodiments, close proximity comprises a distance of 0.1 m to 1 m. Alternatively, close proximity comprises a distance of 1 m to 5 m. Alternatively, close proximity comprises a distance of from 5 m to 10 m. In embodiments, the transceiver interrogates the sensor with RF energy at 125 kHz and close proximity comprises 0.1 m to 5 m, paragraph [0137]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 12 as taught by Wilson as modified by von Herzen, in combination with the at least one sensor being located on the surface of the earth, beneath the surface of the earth at a depth of less than 5 meters or more than 100 meters from a wellhead of the well casing as taught by von Herzen, since such combination enables providing sufficient distance for sensor communication and data sensing (von Herzen, paragraph [0137]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of von Herzen, and further in view of Babakhani (WO 2016/019247). 
As to claim 7, Wilson as modified by von Herzen teaches the method of claim 1 as discussed above.  However, Wilson does not teach that the at least one sensor measures an amplitude or phase of the electric potential or magnetic field.  Babakhani is in the field of methods for evaluating well casing integrity using electromagnetic measurements (paragraph [0004]) and teaches that the at least one sensor measures an amplitude or phase of the electric potential or magnetic field (each integrated chip 120 can measure the amplitude or phase of the electromagnetic waves or magnetic field, paragraphs [0019], [0023], [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Wilson as modified by von Herzen, in combination with the at least one sensor measuring an amplitude or phase of the electric potential or magnetic field as taught by Babakhani, since such combination enables identifying the surround materials and to determine electric or magnetic properties of the surrounding materials (Babakhani, paragraph [0023]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of von Herzen, and further in view of Kilpatrick et al. (US 3,568,053). 
As to claim 24, Wilson as modified by von Herzen teaches the method of claim 1 as discussed above.  However, Wilson does not teach that the electromagnetic source is located downhole and is electrical contact with the well casing downhole.  Kilpatrick teaches an apparatus for establishing electrical contact with the casing within a wellbore (Abstract; FIG. 1), and therefore suggests that the electromagnetic source is located downhole and is electrical contact with the well casing downhole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Wilson as modified by von Herzen, in combination with the electromagnetic source being located downhole and being electrical contact with the well casing downhole as suggested by Kilpatrick, since such combination provides an optional method for exciting diagnostic signals in the well casing. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of von Herzen, and further in view of Mark, Jr. (US 2,480,490). 
As to claim 25, Wilson as modified by von Herzen teaches the method of claim 1 as discussed above.  However, Wilson does not teach that the electromagnetic source is located on the surface of the earth and is in electrical contact with the well casing on the surface of the earth.  Mark teaches a galvanometer lead for casing study connected to the well casing at the surface of the earth (FIG. 1, reference number 40; col. 2, lines 45-49), and therefore suggests that the electromagnetic source is located on the surface of the earth and is in electrical contact with the well casing on the surface of the earth.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Wilson as modified by von Herzen, in combination with the electromagnetic source being located on the surface of the earth and being in electrical contact with the well casing on the surface of the earth as suggested by Mark, since such combination provides an optional method for exciting diagnostic signals in the well casing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645